







PLANTRONICS, INC.
EXECUTIVE SEVERANCE AGREEMENT


This Executive Severance Agreement (this “Agreement”) is made and entered into
by and between Tom Puorro (“Executive”) and Plantronics, Inc., a Delaware
corporation (the “Company”), effective as of May 14, 2019 (the “Effective
Date”).


RECITALS


1.    Executive is employed by the Company or one of its affiliates in a key
employee
capacity and the Executive’s services are valuable to the conduct of the
business of the Company.


2. The Compensation Committee of the Board of Directors of the Company (the
“Committee”) believes it is in the best interests of the Company and its
stockholders to specify the terms and conditions on which Executive will receive
severance in the event that Executive separates from service with the Company
and its affiliates under the circumstances set forth in this Agreement.


3. If Executive and the Company are currently party to a Change of Control
Severance Agreement, then such agreement is being amended and restated in its
entirety as of the Effective Date by this Agreement.


4.    Certain capitalized terms used in the Agreement are defined in Section 6
below.


AGREEMENT


NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:


1. Term of Agreement. This Agreement will have an initial term of three (3)
years commencing on the Effective Date (the “Initial Term”). On the third
anniversary of the Effective Date and thereafter, this Agreement will renew
automatically for successive one (1) year terms (the “Additional Terms”) unless
either party provides the other party with written notice of non-renewal at
least sixty (60) days prior to the date of automatic renewal. If Executive
becomes entitled to benefits under Section 4 during the Initial Term or any
Additional Term, this Agreement will not terminate until all of the obligations
of the parties hereto with respect to this Agreement have been satisfied.


2. At-Will Employment. The Company and Executive acknowledge that Executive’s
employment is and will continue to be at-will, as defined under applicable law.
If Executive’s employment terminates for any reason, Executive will not be
entitled to any payments, benefits, damages, awards or compensation other than
as provided by this Agreement or as provided in any employment agreement entered
into between the Company and Executive, and the payment of accrued but unpaid
wages, as required by law, and any unreimbursed reimbursable expenses.















--------------------------------------------------------------------------------









3. Change of Control. Notwithstanding anything to the contrary herein, in the
event of a Change of Control, the Change of Control Severance Agreement set
forth in Exhibit A shall supersede and replace this Agreement in all respects.


4.    Severance Benefits.


(a) Termination without Cause. If the Company terminates Executive’s employment
with the Company without Cause, and Executive signs and does not revoke a
release of claims with the Company (in a form reasonably acceptable to the
Company) (“Release”) and provided that such Release becomes effective and
irrevocable no later than sixty (60) days following the termination date or such
earlier date required by the Release (such deadline, the “Release Deadline”),
then subject to the terms and conditions in this Section 4, Executive will
receive the following:


(i) Accrued Compensation. The Company will pay Executive all accrued but unpaid
salary, bonus and vacation, expense reimbursements, wages, and other benefits
due to Executive under any plans, policies, and arrangements provided by the
Company or its affiliates, subject to the limitations set forth in subsection
(ii).


(ii) Severance Payments. Executive will receive (A) continuing payment (less
applicable withholding taxes), in accordance with the timing and process of the
Company’s or its affiliates’ regular payroll practices (subject to the timing
provisions of Section 4(b)), of Executive’s annual base salary as in effect
immediately prior to Executive’s termination date for a period of twelve (12)
months following Executive’s termination of employment; and (B) a lump sum cash
payment, to be made on the first regular payroll date following sixty (60) days
after the date of termination, equal to 100% of Executive’s annual target
incentive bonus for the year in which the termination of employment occurs or,
if Executive’s target incentive bonus has not yet been established for the year,
the prior year’s target incentive bonus (in each case, less applicable
withholding taxes) (the “Bonus Payment”). For the avoidance of doubt, the Bonus
Payment shall be in lieu of, not in addition to, any annual bonus to which
Executive would otherwise become entitled for performance during the year in
which the termination of employment occurs.


(iii) COBRA. If Executive timely elects continued group health plan continuation
coverage under COBRA or a state or local equivalent, then the Company shall pay
the full amount of Executive’s premiums on behalf of Executive for Executive’s
continued coverage under the Company’s group health plans, including coverage
for Executive’s eligible dependents, for twelve (12) months or until such
earlier date on which Executive becomes eligible for health coverage from
another employer (the “COBRA Payment Period”). The level of coverage will be the
same (if possible) as the level of coverage selected by Executive and in effect
at the time of Executive’s termination. Notwithstanding the foregoing, if
Executive timely elects continued group health plan continuation coverage under
COBRA and at any time thereafter the Company determines, in its sole discretion,
that it cannot provide the COBRA premium benefits without potentially incurring
financial costs or penalties under applicable law or violating Section 105(h) of
the Internal Revenue Code of 1986, as amended (the “Code”), then in lieu of
paying the employer portion of the COBRA premiums on Executive’s behalf, the
Company will instead pay to Executive on the last day of each remaining month of
the COBRA Payment Period a fully taxable cash









--------------------------------------------------------------------------------













payment equal to 200% of the COBRA premium for that month, subject to applicable
tax withholding (such amount, the “Special Severance Payments”). Such Special
Severance Payments shall end upon expiration of the COBRA Payment Period.


(iv) Outplacement. The Company will provide reasonable and customary
outplacement assistance to Executive at the Company’s cost for twelve (12)
months following termination of employment.


(v) Equity Awards. Any equity awards (including, without limitation, any awards
of stock options, restricted stock, restricted stock units, and/or performance
shares or units that have been granted), outstanding as of the date of such
termination will be treated as provided in the applicable plan document and
award agreement.


(b)    Timing of Payments.


(i) If the Release does not become effective and irrevocable by the Release
Deadline, Executive will forfeit any rights to severance or benefits under this
Agreement. In no event will the payments or benefits contemplated by Section
4(a)(ii)-(v) be paid or provided until the Release actually becomes effective
and irrevocable. Any payments or benefits under Section 4(a) that would be
considered Deferred Compensation Severance Benefits (as defined in Section
4(h)(i)) will be paid on, or, in the case of installments, will not commence
until, the sixtieth (60th) day following Executive’s separation from service,
or, if later, such time as required by Section 4(h). Except as required by
Section 4(h), any installment payments that would have been made to Executive
during the sixty (60) day period immediately following Executive’s separation
from service but for the preceding sentence will be paid to Executive on the
sixtieth (60th) day following Executive’s separation from service and the
remaining payments will be made as provided in this Agreement.


(ii)    If Executive should die before amounts payable pursuant to Section
4(a)(i)(ii) and (v) have been paid, such unpaid amounts will be paid in a
lump-sum payment promptly following such event to Executive’s designated
beneficiary, if living, or otherwise to the personal representative of
Executive’s estate.


(c)    Voluntary Resignation; Termination for Cause. If Executive’s employment
with the Company is terminated voluntarily by Executive or for Cause by the
Company, then:


(i) Accrued Compensation and Benefits. The Company will pay Executive all
accrued but unpaid salary, bonus and vacation, expense reimbursements, wages,
and other benefits due to Executive under any plans, policies, and arrangements
provided by the Company or its affiliates.


(ii) Severance or Other Benefits. Executive will not be entitled to receive
severance or other benefits except for those (if any) as may then apply to
Executive under the Company’s or its affiliates’ then existing severance and
benefits plans and practices or pursuant to other written agreements with the
Company or its affiliates, including, without limitation, the









--------------------------------------------------------------------------------











Polycom Long-Term Cash Plan or Polycom, Inc. 2016 Long Term Incentive Plan, to
the extent applicable.


(d)    Disability; Death. If the Company terminates Executive’s employment as a
result of Executive’s Disability, or Executive’s employment terminates due to
his or her death, then:


(i) Accrued Compensation and Benefits. The Company will pay Executive all
accrued but unpaid salary, bonus and vacation, expense reimbursements, wages,
and other benefits due to Executive under any plans, policies, and arrangements
provided by the Company or its affiliates.


(ii) Severance or Other Benefits. Executive will not be entitled to receive
severance or other benefits except for those (if any) as may then apply to
Executive under the Company’s or its affiliates’ then existing severance and
benefits plans and practices or pursuant to other written agreements with the
Company or its affiliates, including, without limitation, the Polycom Long-Term
Cash Plan or Polycom, Inc. 2016 Long Term Incentive Plan, to the extent
applicable.


(e) Exclusive Remedy. In the event of a termination of Executive’s employment as
set forth in Section 4(a), the provisions of Section 4 are intended to be and
are exclusive and in lieu of any other rights or remedies to which Executive or
the Company may otherwise be entitled, whether at law, tort or contract, in
equity, or under this Agreement (other than the payment of accrued but unpaid
wages, as required by law, and any unreimbursed reimbursable expenses).


(f)    Section 409A.


(i) Notwithstanding anything to the contrary in this Agreement, no severance
payments or other benefits payable to Executive, if any, pursuant to this
Agreement, when considered together with any other severance payments or other
benefits that are considered deferred compensation under Section 409A of the
Code (“Section 409A”) (together, the “Deferred Compensation Separation
Benefits”) will be payable until Executive has a “separation from service”
within the meaning of Section 409A.


(ii) Notwithstanding anything to the contrary in this Agreement, if Executive is
a “specified employee” within the meaning of Section 409A at the time of
Executive’s termination (other than due to death), then, to the extent required
for compliance with Section 409A, any Deferred Compensation Separation Benefits
that are payable as a result of Executive’s separation from service within the
first six (6) months following Executive’s separation from service will become
payable on the first payroll date that occurs on or after the date six (6)
months and one
(1) day following the date of Executive’s separation from service. All
subsequent Deferred Compensation Separation Benefits, if any, will be payable in
accordance with the payment schedule applicable to each payment or benefit.
Notwithstanding anything herein to the contrary, if Executive dies following
Executive’s separation from service but prior to the six (6) month anniversary
of the separation, then any payments delayed in accordance with this paragraph
will be payable in a lump sum as soon as administratively practicable after the
date of Executive’s death and all other Deferred Compensation Separation
Benefits will be payable in accordance with the payment schedule







--------------------------------------------------------------------------------









applicable to each payment or benefit. Each payment and benefit payable under
this Agreement is intended to constitute a separate payment for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations.


(iii) Any amount paid under this Agreement that satisfies the requirements of
the “short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the
Treasury Regulations will not constitute Deferred Compensation Separation
Benefits for purposes of clause (i) above.


(iv) Any amount paid under this Agreement that qualifies as a payment made as a
result of an involuntary separation from service pursuant to Section
1.409A-1(b)(9)(iii) of the Treasury Regulations that do not exceed the Section
409A Limit will not constitute Deferred Compensation Separation Benefits for
purposes of clause (i) above.


(v) The foregoing provisions are intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply. The Company and
Executive agree to work together in good faith to consider amendments to this
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
prior to actual payment to Executive under Section 409A.


(g) Other Requirements. Executive’s receipt of any payments or benefits under
this Section 4 will be subject to Executive continuing to comply with the terms
of any confidential information agreement executed by Executive in favor of the
Company and the provisions of this Agreement.


5. Limitation on Payments. In the event that the severance and other benefits
provided for in this Agreement or otherwise payable to Executive (i) constitute
“parachute payments” within the meaning of Section 280G of the Code, and (ii)
but for this Section 5, would be subject to the excise tax imposed by Section
4999 of the Code, then Executive’s benefits under Section 3 and Section 4(a)
respectively will be either:


(a)    delivered in full, or


(b)
delivered as to such lesser extent which would result in no portion of such
benefits being subject to excise tax under Section 4999 of the Code,



whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by Executive on an after-tax basis, of the greatest amount of
benefits, notwithstanding that all or some portion of such benefits may be
taxable under Section 4999 of the Code. If a reduction in severance and other
benefits constituting “parachute payments” is necessary so that benefits are
delivered to a lesser extent, reduction will occur in the following order
reduction of cash payments; cancellation of awards granted “contingent on a
change in ownership or control” (within the meaning of Code Section 280G),
cancellation of accelerated vesting of equity awards; reduction of employee
benefits. In the event that acceleration of vesting of equity award compensation
is to be reduced, such







--------------------------------------------------------------------------------





acceleration of vesting will be cancelled in the reverse order of the date of
grant of Executive’s
equity awards.


Unless the Company and Executive otherwise agree in writing, any determination
required under this Section 5 will be made in writing by the Company’s
independent public accountants immediately prior to a Change of Control or such
other person or entity to which the parties mutually agree (the “Accountants”),
whose determination will be conclusive and binding upon Executive and the
Company for all purposes. For purposes of making the calculations required by
this Section 5, the Accountants may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and
4999 of the Code. The Company and Executive will furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this Section. The Company will bear all costs the
Accountants may incur in connection with any calculations contemplated by this
Section 5.


6. Definition of Terms. The following terms referred to in this Agreement will
have the following meanings:


(a)    Cause. “Cause” will mean Executive’s termination only upon:


(i) Executive’s willful failure (A) to comply with the Company’s policies and
practices applicable to the Company’s employees in similar job positions or to
the Company’s employees generally or (B) to follow the reasonable instructions
of Executive’s supervisor;


(ii)    Executive’s engaging in willful misconduct which is demonstrably and
materially injurious to the Company;


(iii)    Executive’s committing a felony, an act of fraud against, or the
misappropriation of property belonging to the Company; or


(iv) Executive’s breaching in any material respect the terms of this Agreement
or the Employee Patent, Secrecy and Invention Agreement between Executive and
the Company.


(b)    Change of Control. “Change of Control” will mean the occurrence of any of
the following events:


(i) Change in Ownership of the Company. A change in the ownership of the Company
which occurs on the date that any one person, or more than one person acting as
a group (“Person”), acquires ownership of the stock of the Company that,
together with the stock held by such Person, constitutes more than 50% of the
total voting power of the stock of the Company, except that any change in the
ownership of the stock of the Company as a result of a private financing of the
Company that is approved by the Company’s Board of Director (the “Board”) will
not be considered a Change of Control; or


(ii) Change in Effective Control of the Company. A change in the effective
control of the Company which occurs on the date that a majority of members of
the Board









--------------------------------------------------------------------------------









is replaced during any twelve (12) month period by directors whose appointment
or election is not endorsed by a majority of the members of the Board prior to
the date of the appointment or election. For purposes of this clause (ii), if
any Person is considered to be in effective control of the Company, the
acquisition of additional control of the Company by the same Person will not be
considered a Change of Control; or


(iii) C hange in O wnership of a S ubst anti al P ortion of the C ompan y’s As
sets. A change in the ownership of a substantial portion of the Company’s assets
which occurs on the date that any Person acquires (or has acquired during the
twelve (12) month period ending on the date of the most recent acquisition by
such person or persons) assets from the Company that have a total gross fair
market value equal to or more than 50% of the total gross fair market value of
all of the assets of the Company immediately prior to such acquisition or
acquisitions. For purposes of this subsection (iii), gross fair market value
means the value of the assets of the Company, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets.


For these purposes, persons will be considered to be acting as a group if they
are owners of a corporation that enters into a merger, consolidation, purchase
or acquisition of stock, or similar business transaction with the Company.


Notwithstanding the foregoing provisions of this definition, a transaction will
not be deemed a Change of Control unless the transaction qualifies as a change
in control event within the meaning of Section 409A.


(c) Disability. “Disability” will mean that Executive is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months. Termination
resulting from Disability may only be effected after at least thirty (30) days’
written notice by the Company of its intention to terminate Executive’s
employment. In the event that Executive resumes the performance of substantially
all of his or her duties hereunder before the termination of his or her
employment becomes effective, the notice of intent to terminate will
automatically be deemed to have been revoked.


(d) Section 409A Limit. “Section 409A Limit” will mean the lesser of two (2)
times: (i) Executive’s annualized compensation based upon the annual rate of pay
paid to Executive during the Executive’s taxable year preceding the Executive’s
taxable year of Executive’s termination of employment as determined under, and
with such adjustments as are set forth in, Treasury Regulation
1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance issued with
respect thereto; or (ii) the maximum amount that may be taken into account under
a qualified plan pursuant to Section
401(a)(17) of the Code for the year in which Executive’s employment is
terminated.


7.    Successors.


(a)     The Company’s Successors . Any successor to the Company (whether direct
or indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) to all or









--------------------------------------------------------------------------------









substantially all of the Company’s business and/or assets will assume the
obligations under this Agreement and agree expressly to perform the obligations
under this Agreement in the same manner and to the same extent as the Company
would be required to perform such obligations in the absence of a succession.
For all purposes under this Agreement, the term “Company” will include any
successor to the Company’s business and/or assets which executes and delivers
the assumption agreement described in this Section 7(a) or which becomes bound
by the terms of this Agreement by operation of law.


(b) Executive’s Successors. The terms of this Agreement and all rights of
Executive hereunder will inure to the benefit of, and be enforceable by,
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.


8.    Arbitration.


(a) The Company and Executive each agree that any and all disputes arising out
of the terms of this Agreement, Executive’s employment by the Company,
Executive’s service as an officer or director of the Company, or Executive’s
compensation and benefits, their interpretation and any of the matters herein
released, will be subject to binding arbitration under the arbitration rules set
forth in California Code of Civil Procedure Sections 1280 through 1294.2,
including Section 1281.8 (the “Act”), and pursuant to California law. Disputes
that the Company and Executive agree to arbitrate, and thereby agree to waive
any right to a trial by jury, include any statutory claims under local, state,
or federal law, including, but not limited to, claims under Title VII of the
Civil Rights Act of 1964, the Americans with Disabilities Act of 1990, the Age
Discrimination in Employment Act of 1967, the Older Workers Benefit Protection
Act, the Sarbanes-Oxley Act, the Worker Adjustment and Retraining Notification
Act, the California Fair Employment and Housing Act, the Family and Medical
Leave Act, the California Family Rights Act, the California Labor Code, claims
of harassment, discrimination, and wrongful termination, and any statutory or
common law claims. The Company and Executive further understand that this
agreement to arbitrate also applies to any disputes that the Company may have
with Executive.


(b) Procedure. The Company and Executive agree that any arbitration will be
administered by Judicial Arbitration & Mediation Services, Inc. (“JAMS”),
pursuant to its Employment Arbitration Rules & Procedures (the “JAMS Rules”).
The Arbitrator will have the power to decide any motions brought by any party to
the arbitration, including motions for summary judgment and/or adjudication,
motions to dismiss and demurrers, and motions for class certification, prior to
any arbitration hearing. The Arbitrator will have the power to award any
remedies available under applicable law, and the Arbitrator will award
attorneys’ fees and costs to the prevailing party, except as prohibited by law.
The Company will pay for any administrative or hearing fees charged by the
Arbitrator or JAMS except that Executive will pay any filing fees associated
with any arbitration that Executive initiates, but only so much of the filing
fees as Executive would have instead paid had he or she filed a complaint in a
court of law. The Arbitrator will administer and conduct any arbitration in
accordance with California law, including the California Code of Civil
Procedure, and the Arbitrator will apply substantive and procedural California
law to any dispute or claim, without reference to rules of conflict of law. To
the extent that the JAMS Rules conflict with California law, California law will
take precedence. The decision of the Arbitrator will be in writing. Any
arbitration under this Agreement will be conducted in Santa Cruz County,
California.


(c) Remedy. Except as provided by the Act and this Agreement, arbitration will





--------------------------------------------------------------------------------





be the sole, exclusive, and final remedy for any dispute between Executive and
the Company. Accordingly, except as provided for by the Act and this Agreement,
neither Executive nor the Company will be permitted to pursue court action
regarding claims that are subject to arbitration.


(d) Administrative Relief. Executive understands that this Agreement does not
prohibit him or her from pursuing any administrative claim with a local, state,
or federal administrative body or government agency that is authorized to
enforce or administer laws related to employment, including, but not limited to,
the Department of Fair Employment and Housing, the Equal Employment Opportunity
Commission, the National Labor Relations Board, or the Workers’ Compensation
Board. This Agreement does, however, preclude Executive from pursuing court
action regarding any such claim, except as permitted by law.


(e) Voluntary Nature of Agreement. Each of the Company and Executive
acknowledges and agrees that such party is executing this Agreement voluntarily
and without any duress or undue influence by anyone. Executive further
acknowledges and agrees that he or she has carefully read this Agreement and has
asked any questions needed for him or her to understand the terms, consequences,
and binding effect of this Agreement and fully understand it, including that
Executive is waiving his or her right to a jury trial. Finally, Executive agrees
that he or she has been provided an opportunity to seek the advice of an
attorney of his or her choice before signing this Agreement.


9.    Notice.


(a) General. Notices and all other communications contemplated by this Agreement
will be in writing and will be deemed to have been duly given when personally
delivered when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid or when delivered by a private courier service
such as UPS, DHL or Federal Express that has tracking capability. In the case of
Executive, mailed notices will be addressed to him or her at the home address
which he or she most recently communicated to the Company in writing. In the
case of the Company, mailed notices will be addressed to its corporate
headquarters, and all notices will be directed to the attention of its
President.


(b) Notice of Termination. Any termination by the Company for Cause will be
communicated by a notice of termination to Executive hereto given in accordance
with Section 9(a) of this Agreement. Such notice will indicate the specific
termination provision in this Agreement relied upon, will set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination for Cause, and will specify the termination date (which will be not
more than ninety
(90) days after the giving of such notice).


10.    Miscellaneous Provisions.


(a) No Duty to Mitigate. Executive will not be required to mitigate the amount
of any payment contemplated by this Agreement, nor will any such payment be
reduced by any earnings that Executive may receive from any other source.

















--------------------------------------------------------------------------------





(b) Waiver. No provision of this Agreement will be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Executive and by an authorized officer of the Company (other than
Executive). No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party will be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.


(c)    Headings. All captions and section headings used in this Agreement are
for convenient reference only and do not form a part of this Agreement.


(d) Entire Agreement. This Agreement constitutes the entire agreement of the
parties hereto and supersedes in their entirety all prior representations,
understandings, undertakings or agreements (whether oral or written and whether
expressed or implied) of the parties with respect to the subject matter hereof.
No waiver, alteration, or modification of any of the provisions of this
Agreement will be binding unless in writing and signed by duly authorized
representatives of the parties hereto and which specifically mention this
Agreement.


(e) Choice of Law. The validity, interpretation, construction and performance of
this Agreement will be governed by the laws of the State of California (with the
exception of its conflict of laws provisions). Any claims or legal actions by
one party against the other arising out of the relationship between the parties
contemplated herein (whether or not arising under this Agreement) will be
commenced or maintained in any state or federal court located in the
jurisdiction where Executive resides, and Executive and the Company hereby
submit to the jurisdiction and venue of any such court.


(f) Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement will not affect the validity or enforceability of
any other provision hereof, which will remain in full force and effect.


(g) Withholding. All payments made pursuant to this Agreement will be subject to
withholding of applicable income, employment and other taxes.


(h) Counterparts. This Agreement may be executed in counterparts, each of which
will be deemed an original, but all of which together will constitute one and
the same instrument.


[Signature Page to Follow]




















-10-

















--------------------------------------------------------------------------------













IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of May 14, 2019.




COMPANY                PLANTRONICS, INC.


By: /s/ Joseph B. Burton____________________
Joseph B. Burton


Title:    President and Chief Executive Officer




EXECUTIVE                By:     /s/ Tom Puorro
Tom Puorro


Title:    Executive Vice President,
General Manager Group Systems




















































[Signature Page to Executive Severance Agreement]



















--------------------------------------------------------------------------------







Exhibit A






PLANTRONICS, INC.


CHANGE OF CONTROL SEVERANCE AGREEMENT


This Change of Control Severance Agreement (this “COC Agreement”) is made and
entered into by and between Tom Puorro (“Executive”) and Plantronics, Inc., a
Delaware corporation (the “Company”), as of the date indicated on the signature
page hereto.


RECITALS


1. It is expected that the Company from time to time will consider the
possibility of an acquisition by another company or other change of control. The
Compensation Committee of the Board of Directors of the Company (the
“Committee”) recognizes that such consideration can be a distraction to
Executive and can cause Executive to consider alternative employment
opportunities. The Committee has determined that it is in the best interests of
the Company and its stockholders to assure that the Company will have the
continued dedication and objectivity of Executive, notwithstanding the
possibility, threat or occurrence of a Change of Control of the Company.


2. The Committee believes that it is in the best interests of the Company and
its stockholders to provide Executive with an incentive to continue his or her
employment and to motivate Executive to maximize the value of the Company upon a
Change of Control for the benefit of its stockholders.


3. The Committee believes that it is imperative to provide Executive with
certain severance benefits upon Executive’s termination of employment following
a Change of Control. These benefits will provide Executive with enhanced
financial security and incentive and encouragement to remain with the Company
notwithstanding the possibility of a Change of Control.


4.    Certain capitalized terms used in the COC Agreement are defined in Section
6 below.


AGREEMENT


NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:


1. Term of COC Agreement. This COC Agreement will become effective upon a Change
of Control and will remain in effect for twenty-four (24) months following such
Change of Control (the “Change of Control Protection Period”). Following the
Change of Control Protection Period, this COC Agreement will be of no further
force and effect; provided that, if Executive becomes entitled to benefits under
Section 4 during the term of this COC Agreement, the COC Agreement will not
terminate until all of the obligations of the parties hereto with respect to
this COC Agreement have been satisfied.











--------------------------------------------------------------------------------









2. At-Will Employment. The Company and Executive acknowledge that Executive’s
employment is and will continue to be at-will, as defined under applicable law.
If Executive’s employment terminates for any reason, including (without
limitation) any termination that occurs other than during the Change of Control
Protection Period, Executive will not be entitled to any payments, benefits,
damages, awards or compensation other than as provided by this COC Agreement or
as provided in any other employment agreement entered into between the Company
and Executive, and the payment of accrued but unpaid wages, as required by law,
and any unreimbursed reimbursable expenses.


3. Change of Control. In the event of a Change of Control, and subject to
Executive’s continued employment with the Company through the effective date of
such Change of Control, all outstanding equity awards will vest according to the
vesting schedule specified in the 2003 Stock Plan.


4.    Change of Control Benefits.


(a) Termination without Cause or Resignation for Good Reason in Connection with
a Change of Control. If the Company terminates Executive’s employment with the
Company without Cause or if Executive resigns from such employment for Good
Reason, and such termination occurs during the Change of Control Protection
Period, and Executive signs and does not revoke a release of claims with the
Company (in a form reasonably acceptable to the Company) (“Release”) and
provided that such Release becomes effective and irrevocable no later than sixty
(60) days following the termination date or such earlier date required by the
Release (such deadline, the “Release Deadline”), then subject to this Section 4,
Executive will receive the following:


(i) Accrued Compensation. The Company will pay Executive all accrued but unpaid
salary, bonus and vacation, expense reimbursements, wages, and other benefits
due to Executive under any plans, policies, and arrangements provided by the
Company or its affiliates, subject to the limitations set forth in subsection
(ii).


(ii) Severance Payment. Executive will receive a lump-sum payment (less
applicable withholding taxes) equal to the sum of (A) 100% of Executive’s annual
base salary as in effect immediately prior to Executive’s termination date or
(if greater) at the level in effect immediately prior to the Change of Control,
(B) that prorata portion or all of Executive’s annual target incentive bonus
that Executive has earned but not yet been paid (disregarding the requirement
that the participant must have been employed by the Company as of the date of
payout to earn any portion of or all of their annual incentive bonus); and (C)
an additional 100% of Executive’s annual target incentive bonus for the year in
which the severance payment under this COC Agreement set forth in this Section
4(a)(ii) is triggered.


(iii) COBRA Payment. Executive will receive a lump sum cash payment in an amount
equal to the monthly COBRA premium that the Executive would be required to pay
to continue her or his group health coverage as in effect on the date of her or
his termination for herself or himself and her or his eligible dependents,
multiplied by twenty-four (24), which payment will be made less applicable
withholdings and regardless of whether the Executive elects COBRA continuation
coverage.







--------------------------------------------------------------------------------















(iv) Equity Awards. Any equity awards (including, without limitation, any awards
of stock options, restricted stock, restricted stock units, and/or performance
shares or units that have been granted, whether vested or unvested) outstanding
as of the date of such termination will vest in full as to 100% of the unvested
portion of the award (at the target level for any such awards that have
performance goals).


(b)    Timing of Payments.


(i) Executive will forfeit any rights to severance or benefits under this COC
Agreement if the Release does not become effective by the Release Deadline. In
no event will the payments or benefits contemplated by Section 4(a)(ii)-(iv) be
paid or provided until the Release actually becomes effective. Any payments or
benefits under Section 4(a) that would be considered Deferred Compensation
Severance Benefits (as defined in Section 4(h)(i)) will be paid on, or, in the
case of installments, will not commence until, the sixtieth (60th) day following
Executive’s separation from service, or, if later, such time as required by
Section 4(h). Except as required by Section 4(h), any installment payments that
would have been made to Executive during the sixty
(60) day period immediately following Executive’s separation from service but
for the preceding sentence will be paid to Executive on the sixtieth (60th) day
following Executive’s separation from service and the remaining payments will be
made as provided in this COC Agreement.


(ii) Unless otherwise required by Section 4(b)(i) or Section 4(h), the Company
will pay any severance payments in a lump-sum payment payable within thirty (30)
days following Executive’s termination date; provided, however, that no
severance or other benefits will be paid or provided until the Release becomes
effective and irrevocable, and any severance amounts or benefits otherwise
payable between Executive’s termination date and the date such release becomes
effective and irrevocable will be paid on the date the Release becomes effective
and irrevocable. If Executive should die before all of the severance amounts
have been paid, such unpaid amounts will be paid in a lump-sum payment promptly
following such event to Executive’s designated beneficiary, if living, or
otherwise to the personal representative of Executive’s estate.


(c)    Voluntary Resignation; Termination for Cause. If Executive’s employment
with the Company is terminated voluntarily by Executive or for Cause by the
Company, then:


(i) Accrued Compensation and Benefits. The Company will pay Executive all
accrued but unpaid salary, bonus and vacation, expense reimbursements, wages,
and other benefits due to Executive under any plans, policies, and arrangements
provided by the Company or its affiliates.


(ii) Severance or Other Benefits. Executive will not be entitled to receive
severance or other benefits except for those (if any) as may then apply to
Executive under the Company’s or its affiliates’ then existing severance and
benefits plans and practices or pursuant to other written agreements with the
Company or its affiliates, including, without limitation, the Polycom Long-Term
Cash Plan or Polycom, Inc. 2016 Long Term Incentive Plan, to the extent
applicable.









--------------------------------------------------------------------------------













(d)    Disability; Death. If the Company terminates Executive’s employment as a
result of Executive’s Disability, or Executive’s employment terminates due to
his or her death, then:


(i) Accrued Compensation and Benefits. The Company will pay Executive all
accrued but unpaid salary, bonus and vacation, expense reimbursements, wages,
and other benefits due to Executive under any plans, policies, and arrangements
provided by the Company or its affiliates.


(ii) Severance or Other Benefits. Executive will not be entitled to receive
severance or other benefits except for those (if any) as may then apply to
Executive under the Company’s or its affiliates’ then existing severance and
benefits plans and practices or pursuant to other written agreements with the
Company or its affiliates, including, without limitation, the Polycom Long-Term
Cash Plan or Polycom, Inc. 2016 Long Term Incentive Plan, to the extent
applicable.


(e)    Section 409A.


(i) Notwithstanding anything to the contrary in this COC Agreement, no severance
payable to Executive, if any, pursuant to this COC Agreement, when considered
together with any other severance payments or separation benefits that are
considered deferred compensation under Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”) and the final regulations and any guidance
promulgated thereunder (“Section 409A”) (together, the “Deferred Compensation
Separation Benefits”) will be payable until Executive has a “separation from
service” within the meaning of Section 409A.


(ii) Notwithstanding anything to the contrary in this COC Agreement, if
Executive is a “specified employee” within the meaning of Section 409A at the
time of Executive’s termination (other than due to death), then, to the extent
required for compliance with Section 409A, the Deferred Compensation Separation
Benefits that are payable within the first six (6) months following Executive’s
separation from service as a result of such separation from service, will become
payable on the first payroll date that occurs on or after the date six (6)
months and one (1) day following the date of Executive’s separation from
service. All subsequent Deferred Compensation Separation Benefits, if any, will
be payable in accordance with the payment schedule applicable to each payment or
benefit. Notwithstanding anything herein to the contrary, if Executive dies
following Executive’s separation from service but prior to the six (6) month
anniversary of the separation, then any payments delayed in accordance with this
paragraph will be payable in a lump sum as soon as administratively practicable
after the date of Executive’s death and all other Deferred Compensation
Separation Benefits will be payable in accordance with the payment schedule
applicable to each payment or benefit. Each payment and benefit payable under
this COC Agreement is intended to constitute separate payments for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations.


(iii) Any amount paid under this COC Agreement that satisfies the requirements
of the “short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the
Treasury Regulations will not constitute Deferred Compensation Separation
Benefits for purposes of clause (i) above.







--------------------------------------------------------------------------------





(iv) Any amount paid under this COC Agreement that qualifies as a payment made
as a result of an involuntary separation from service pursuant to Section
1.409A- 1(b)(9)(iii) of the Treasury Regulations that do not exceed the Section
409A Limit (as defined below) will not constitute Deferred Compensation
Separation Benefits for purposes of clause (i) above.


(v) The foregoing provisions are intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply. The Company and
Executive agree to work together in good faith to consider amendments to this
COC Agreement and to take such reasonable actions which are necessary,
appropriate or desirable to avoid imposition of any additional tax or income
recognition prior to actual payment to Executive under Section 409A.


(f) Other Requirements. Executive’s receipt of any payments or benefits under
this Section 4 will be subject to Executive continuing to comply with the terms
of any confidential information agreement executed by Executive in favor of the
Company and the provisions of this COC Agreement.


5. Limitation on Payments. In the event that the severance and other benefits
provided for in this COC Agreement or otherwise payable to Executive (i)
constitute “parachute payments” within the meaning of Section 280G of the Code,
and (ii) but for this Section 5, would be subject to the excise tax imposed by
Section 4999 of the Code, then Executive’s benefits under Section 3 and Section
4(a) respectively will be either:


(a)    delivered in full, or


(b)
delivered as to such lesser extent which would result in no portion of such
benefits being subject to excise tax under Section 4999 of the Code,



whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by Executive on an after-tax basis, of the greatest amount of
benefits, notwithstanding that all or some portion of such benefits may be
taxable under Section 4999 of the Code. If a reduction in severance and other
benefits constituting “parachute payments” is necessary so that benefits are
delivered to a lesser extent, reduction will occur in the following order
reduction of cash payments; cancellation of awards granted “contingent on a
change in ownership or control” (within the meaning of Code Section 280G),
cancellation of accelerated vesting of equity awards; reduction of employee
benefits. In the event that acceleration of vesting of equity award compensation
is to be reduced, such acceleration of vesting will be cancelled in the reverse
order of the date of grant of Executive’s equity awards.


Unless the Company and Executive otherwise agree in writing, any determination
required under this Section 5 will be made in writing by the Company’s
independent public accountants immediately prior to a Change of Control or such
other person or entity to which the parties mutually agree (the “Accountants”),
whose determination will be conclusive and binding upon















--------------------------------------------------------------------------------







Executive and the Company for all purposes. For purposes of making the
calculations required by this Section 5, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code. The Company and Executive will furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section. The Company will
bear all costs the Accountants may incur in connection with any calculations
contemplated by this Section 5.


6.    Definition of Terms. The following terms referred to in this COC Agreement
will have the following meanings:


(a)    Cause. “Cause” will mean Executive’s termination only upon:


(i) Executive’s willful failure, (A) to comply with the Company’s policies and
practices applicable to the Company’s employees in similar job positions or to
the Company’s employees generally or (B) to follow the reasonable instructions
of Executive’s supervisor;


(ii)    Executive’s engaging in willful misconduct which is demonstrably and
materially injurious to the Company;


(iii) Executive’s committing a felony, an act of fraud against, or the
misappropriation of property belonging to the Company; or


(iv) Executive’s breaching in any material respect the terms of this Agreement
or the Employee Patent, Secrecy and Invention Agreement between Executive and
the Company.


(b)    Change of Control. “Change of Control” will mean the occurrence of any of
the following events:


(i) Change in Ownership of the Company. A change in the ownership of the Company
which occurs on the date that any one person, or more than one person acting as
a group (“Person”), acquires ownership of the stock of the Company that,
together with the stock held by such Person, constitutes more than 50% of the
total voting power of the stock of the Company, except that any change in the
ownership of the stock of the Company as a result of a private financing of the
Company that is approved by the Company’s Board of Directors (the “Board”) will
not be considered a Change of Control; or


(ii) Change in Effective Control of the Company. A change in the effective
control of the Company which occurs on the date that a majority of members of
the Board is replaced during any twelve (12) month period by directors whose
appointment or election is not endorsed by a majority of the members of the
Board prior to the date of the appointment or election. For purposes of this
clause (ii), if any Person is considered to be in effective control of the
Company, the acquisition of additional control of the Company by the same Person
will not be considered a Change of Control; or















--------------------------------------------------------------------------------







(iii) C hange in O wnership of a S ubst anti al P ortion of the C ompan y’s
Assets . A change in the ownership of a substantial portion of the Company’s
assets which occurs on the date that any Person acquires (or has acquired during
the twelve (12) month period ending on the date of the most recent acquisition
by such person or persons) assets from the Company that have a total gross fair
market value equal to or more than 50% of the total gross fair market value of
all of the assets of the Company immediately prior to such acquisition or
acquisitions. For purposes of this subsection (iii), gross fair market value
means the value of the assets of the Company, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets.


For these purposes, persons will be considered to be acting as a group if they
are owners of a corporation that enters into a merger, consolidation, purchase
or acquisition of stock, or similar business transaction with the Company.


Notwithstanding the foregoing provisions of this definition, a transaction will
not be deemed a Change of Control unless the transaction qualifies as a change
in control event within the meaning of Section 409A.


(c) Disability. “Disability” will mean that Executive is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months. Termination
resulting from Disability may only be effected after at least thirty (30) days’
written notice by the Company of its intention to terminate Executive’s
employment. In the event that Executive resumes the performance of substantially
all of his or her duties hereunder before the termination of his or her
employment becomes effective, the notice of intent to terminate will
automatically be deemed to have been revoked.


(d) Good Reason. “Good Reason” will mean Executive’s termination of employment
within ninety (90) days following the expiration of any cure period (discussed
below) following the occurrence of one or more of the following, without
Executive’s consent:


(i) A material reduction in Executive’s base compensation as in effect
immediately prior to such reduction not including a substantially similar
reduction that applies to all similarly situated executives;


(ii) The assignment to Executive of any duties, or the reduction of Executive’s
duties, either of which results in a material diminution of Executive’s
authority, duties, or responsibilities with the Company in effect immediately
prior to such assignment, or the removal of Executive from such position and
responsibilities, provided that such removal results in a material diminution of
Executive’s authority, duties, or responsibilities with the Company;


(iii) A material change in the geographic location at which Executive must
perform services (in other words, the relocation of Executive to a facility that
is more than twenty- five (25) miles from Executive’s current location); or

















--------------------------------------------------------------------------------





(iv)    the failure of the Company to obtain the assumption of this COC
Agreement by a successor and/or acquirer.


Executive will not resign for Good Reason without first providing the Company
with written notice within ninety (90) days of the event that Executive believes
constitutes “Good Reason” specifically identifying the acts or omissions
constituting the grounds for Good Reason and a reasonable cure period of not
less than thirty (30) days following the date of such notice.


(e) Section 409A Limit. “Section 409A Limit” will mean the lesser of two (2)
times: (i) Executive’s annualized compensation based upon the annual rate of pay
paid to Executive during the Executive’s taxable year preceding the Executive’s
taxable year of Executive’s termination of employment as determined under, and
with such adjustments as are set forth in, Treasury Regulation
1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance issued with
respect thereto; or (ii) the maximum amount that may be taken into account under
a qualified plan pursuant to Section 401(a)(17) of the Code for the year in
which Executive’s employment is terminated.


7.    Successors.


(a) The Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
will assume the obligations under this COC Agreement and agree expressly to
perform the obligations under this COC Agreement in the same manner and to the
same extent as the Company would be required to perform such obligations in the
absence of a succession. For all purposes under this COC Agreement, the term
“Company” will include any successor to the Company’s business and/or assets
which executes and delivers the assumption agreement described in this Section
7(a) or which becomes bound by the terms of this COC Agreement by operation of
law.


(b) Executive’s Successors. The terms of this Agreement and all rights of
Executive hereunder will inure to the benefit of, and be enforceable by,
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.


8.    Arbitration.


(a) The Company and Executive each agree that any and all disputes arising out
of the terms of this COC Agreement, Executive’s employment by the Company,
Executive’s service as an officer or director of the Company, or Executive’s
compensation and benefits, their interpretation and any of the matters herein
released, will be subject to binding arbitration under the arbitration rules set
forth in California Code of Civil Procedure Sections 1280 through 1294.2,
including Section
1281.8 (the “Act”), and pursuant to California law. Disputes that the Company
and Executive agree to arbitrate, and thereby agree to waive any right to a
trial by jury, include any statutory claims under local, state, or federal law,
including, but not limited to, claims under Title VII of the Civil Rights Act of
1964, the Americans with Disabilities Act of 1990, the Age Discrimination in
Employment Act of 1967, the Older Workers Benefit Protection Act, the
Sarbanes-Oxley Act, the Worker Adjustment and Retraining Notification Act, the
California Fair

















--------------------------------------------------------------------------------





Employment and Housing Act, the Family and Medical Leave Act, the California
Family Rights Act, the California Labor Code, claims of harassment,
discrimination, and wrongful termination, and any statutory or common law
claims. The Company and Executive further understand that this agreement to
arbitrate also applies to any disputes that the Company may have with Executive.


(b) Procedure. The Company and Executive agree that any arbitration will be
administered by Judicial Arbitration & Mediation Services, Inc. (“JAMS”),
pursuant to its Employment Arbitration Rules & Procedures (the “JAMS Rules”).
The Arbitrator will have the power to decide any motions brought by any party to
the arbitration, including motions for summary judgment and/or adjudication,
motions to dismiss and demurrers, and motions for class certification, prior to
any arbitration hearing. The Arbitrator will have the power to award any
remedies available under applicable law, and the Arbitrator will award
attorneys’ fees and costs to the prevailing party, except as prohibited by law.
The Company will pay for any administrative or hearing fees charged by the
Arbitrator or JAMS except that Executive will pay any filing fees associated
with any arbitration that Executive initiates, but only so much of the filing
fees as Executive would have instead paid had he or she filed a complaint in a
court of law. The Arbitrator will administer and conduct any arbitration in
accordance with California law, including the California Code of Civil
Procedure, and the Arbitrator will apply substantive and procedural California
law to any dispute or claim, without reference to rules of conflict of law. To
the extent that the JAMS Rules conflict with California law, California law will
take precedence. The decision of the Arbitrator will be in writing. Any
arbitration under this Agreement will be conducted in Santa Cruz County,
California.


(c) Remedy. Except as provided by the Act and this COC Agreement, arbitration
will be the sole, exclusive, and final remedy for any dispute between Executive
and the Company. Accordingly, except as provided for by the Act and this COC
Agreement, neither Executive nor the Company will be permitted to pursue court
action regarding claims that are subject to arbitration.


(d) Administrative Relief. Executive understands that this COC Agreement does
not prohibit him or her from pursuing any administrative claim with a local,
state, or federal administrative body or government agency that is authorized to
enforce or administer laws related to employment, including, but not limited to,
the Department of Fair Employment and Housing, the Equal Employment Opportunity
Commission, the National Labor Relations Board, or the Workers’ Compensation
Board. This COC Agreement does, however, preclude Executive from pursuing court
action regarding any such claim, except as permitted by law.


(e) Voluntary Nature of Agreement. Each of the Company and Executive
acknowledges and agrees that such party is executing this COC Agreement
voluntarily and without any duress or undue influence by anyone. Executive
further acknowledges and agrees that he or she has carefully read this COC
Agreement and has asked any questions needed for him or her to understand the
terms, consequences, and binding effect of this COC Agreement and fully
understand it, including that Executive is waiving his or her right to a jury
trial. Finally, Executive agrees that he or she has been provided an opportunity
to seek the advice of an attorney of his or her choice before signing this COC
Agreement.












9.    Notice.





--------------------------------------------------------------------------------







(a) General. Notices and all other communications contemplated by this COC
Agreement will be in writing and will be deemed to have been duly given when
personally delivered when mailed by U.S. registered or certified mail, return
receipt requested and postage prepaid or when delivered by a private courier
service such as UPS, DHL or Federal Express that has tracking capability. In the
case of Executive, mailed notices will be addressed to him or her at the home
address which he or she most recently communicated to the Company in writing. In
the case of the Company, mailed notices will be addressed to its corporate
headquarters, and all notices will be directed to the attention of its
President.


(b) Notice of Termination. Any termination by the Company for Cause or by
Executive for Good Reason will be communicated by a notice of termination to the
other party hereto given in accordance with Section 9(a) of this COC Agreement.
Such notice will indicate the specific termination provision in this COC
Agreement relied upon, will set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination under the provision so
indicated, and will specify the termination date (which will be not more than
ninety (90) days after the giving of such notice). The failure by Executive to
include in the notice any fact or circumstance which contributes to a showing of
Good Reason will not waive any right of Executive hereunder or preclude
Executive from asserting such fact or circumstance in enforcing his or her
rights hereunder.


10.    Miscellaneous Provisions.


(a) No Duty to Mitigate. Executive will not be required to mitigate the amount
of any payment contemplated by this COC Agreement, nor will any such payment be
reduced by any earnings that Executive may receive from any other source.


(b) Waiver. No provision of this COC Agreement will be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Executive and by an authorized officer of the Company (other than
Executive). No waiver by either party of any breach of, or of compliance with,
any condition or provision of this COC Agreement by the other party will be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.


(c) Headings. All captions and section headings used in this COC Agreement are
for convenient reference only and do not form a part of this COC Agreement.


(d) Entire Agreement. This COC Agreement constitutes the entire agreement of the
parties hereto and supersedes in their entirety all prior representations,
understandings, undertakings or agreements (whether oral or written and whether
expressed or implied) of the parties with respect to the subject matter hereof.
No waiver, alteration, or modification of any of the provisions of this COC
Agreement will be binding unless in writing and signed by duly authorized
representatives of the parties hereto and which specifically mention this COC
Agreement.


(e) Choice of Law. The validity, interpretation, construction and performance of
this COC Agreement will be governed by the laws of the State of California (with
the exception of

















--------------------------------------------------------------------------------







its conflict of laws provisions). Any claims or legal actions by one party
against the other arising out of the relationship between the parties
contemplated herein (whether or not arising under this COC Agreement) will be
commenced or maintained in any state or federal court located in the
jurisdiction where Executive resides, and Executive and the Company hereby
submit to the jurisdiction and venue of any such court.


(f) Severability. The invalidity or unenforceability of any provision or
provisions of this COC Agreement will not affect the validity or enforceability
of any other provision hereof, which will remain in full force and effect.


(g) Withholding. All payments made pursuant to this COC Agreement will be
subject to withholding of applicable income, employment and other taxes.


(h) Counterparts. This COC Agreement may be executed in counterparts, each of
which will be deemed an original, but all of which together will constitute one
and the same instrument.


[Signature Page to Follow]













































































--------------------------------------------------------------------------------











IN WITNESS WHEREOF, each of the parties has executed this COC Agreement, in the
case of the Company by its duly authorized officer, as of May 14, 2019.






COMPANY                PLANTRONICS, INC.




By:    /s/ Joe B. Burton________________________
Joseph B. Burton


Title:    Chief Executive Officer




EXECUTIVE                By:    /s/Tom Puorro
Tom Puorro


Title:    Executive Vice President
General Manager Group Systems


























































[Signature Page to Change of Control Severance Agreement]





